DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
2. 	The present application is being examined under the pre-AIA  first to invent provisions. 
3.  	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
 	The closest prior art of Senda (US 2012/0120046 A1) in the Abstract and Figs. 2-3 discloses an erasing TFT 13 is provided between a gate terminal of a driving TFT 11 and a control line Ei, and a gate terminal of the erasing TFT 13 is connected to the control line Ei. When performing data erase, a potential not lower than a sum of a potential of a power supply line Vp and a threshold voltage of the erasing TFT 13 is applied to the control line Ei before performing data write, and an organic EL element 15 is controlled to be in a non-light-emitting state. Figs. 2-3 and ¶0060 discloses one frame period is divided into p sub-frame periods. In each sub-frame period, the potential of the control line Wi is controlled to be a high level, and data write is performed to one row of the pixel circuits Aij sequentially. After the data write ends, the state of the organic EL element in the pixel circuit Aij becomes the light-emitting state or the non-light-emitting state depending on the written data. Figs. 2-3 and ¶0061 discloses the potential of the control line Ei is controlled to be a high level with a delay of a predetermined time from the control line Wi, and data erase is performed to one row of the pixel circuits Aij. The 
 	However, claims 1-16 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1:  
 	“a control circuit configured to provide a stop signal to the driving circuit in response to a digital signal and the scanning signal, so as to stop the light emitting element from emitting light, and in turn control the light emission period of the light emitting element.” See Figs. 3-4, ¶0039, ¶0044, ¶0047 and ¶0049 of the specification as filed. 
 	Claims 17-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 17:  
 	“a counting circuit, wherein one or more input terminals of the counting circuit are electrically connected to one or more digital signal input terminals; and an output circuit, wherein one or more input terminals of the output circuit are electrically connected to one or more output terminals of the counting circuit, and an output terminal of the output circuit is electrically connected to a control terminal of the stop switch.” See Figs. 3-4, ¶0041-¶0045 of the specification as filed. 
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692